Citation Nr: 0019523	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  98-02 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
reactive airway disease.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
asthma.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
allergic rhinitis.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
sinusitis.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
basal cell carcinoma of the left cheek.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
September 1988.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a July 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which failed to grant compensation under 
38 U.S.C.A. § 1151 for asthma, reactive airway disease, 
allergic rhinitis, sinusitis and basal cell carcinoma of the 
left cheek.  The case was transferred to the jurisdiction of 
the St. Paul, Minnesota RO in September 1996.  

The Board notes that in a statement of the case issued in 
December 1996, the RO incorrectly identified the issues on 
appeal as service connection for the above disabilities; 
however, in a supplemental statement of the case issued in 
January 1998, the RO correctly identified the issues on 
appeal.

The Board also notes that the RO has not responded to the 
veteran's July 1996 request that the RO reconsider the July 
1996 rating decision denying an increased evaluation for 
cervical spine disability.  Therefore, this matter is 
referred to the RO for appropriate action.


REMAND

The veteran contends that his reactive airway disease, 
allergic rhinitis, sinusitis, and basal cell carcinoma were 
caused or aggravated by his VA vocational rehabilitation.  In 
his VA Form 9 received in February 1998, the veteran stated 
that medical reports from R. W. Bliss Army Hospital show that 
he received treatment for the disabilities at issue while he 
was undergoing vocational rehabilitation training.  Moreover, 
he claimed that the air exchange system of the buildings in 
which he underwent the training was a factor in the 
development of his asthma and sinusitis and that since his 
training he has required medication, including inhalers, for 
these conditions.

Significantly, the veteran also maintained in his February 
1998 VA Form 9 that he was receiving medication and treatment 
from the VA Medical Center in St. Cloud, Minnesota.  The 
Court of Appeals for Veterans Claims (Court) has held that 
where "relevant" documents relating to an appellant's claim 
were within the Secretary's control (for example, records 
generated by VA) prior to a Board decision on appeal and 
could reasonably be expected to part of the record before VA, 
such documents are "in contemplation of law" constructively 
part of the record.  Blount v. West, 11 Vet. App. 32, 33 
(1998); Simington v. Brown, 9 Vet. App. 334, 335 (1996);  
Bell v. Derwinski, 2 Vet. App. 611, 61`2-13 (1992).  
Therefore, before a decision is rendered on the veteran's 
claims, further development to obtain potentially relevant VA 
medical records is warranted.  

The Board further notes that effective October 1, 1997, 
Section 1151 was amended by Pub. L. 104-21, Title IV, § 
422(a), Sept. 26, 1996, 110 Stat. 2926. (West 1991 & Supp. 
1999).  The veteran was informed of the amended version of 
the law, which is less favorable to his claims, in a 
supplemental statement of the case issued in November 1999.  
However, since the veteran filed his claims for compensation 
under § 1151 prior to October 1, 1997, the claims should be 
readjudicated under the former version of the law.  See Jones 
v. West, 12 Vet. App. 460, 463 (1999); VAOPGCPREC 40-97.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he provide the names, 
locations and approximate dates of 
treatment for any VA or other Federal 
Government health care provider who may 
possess additional records pertinent to 
the issues on appeal.  When the requested 
information has been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.  In any event, the RO 
should obtain copies of all available 
treatment records for the veteran from 
the VA Medical Center in St. Cloud, 
Minnesota. 

2.  The veteran should be requested to 
submit medical evidence, such as a 
statement from a physician, supportive of 
his contentions that his claimed 
disabilities were caused or aggravated 
essential activity or function which was 
in the scope of his vocational 
rehabilitation course.  

3.  Thereafter, the RO should review the 
claims files and ensure that all 
development actions have been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development and thereafter readjudicate 
the issues on appeal under the provisions 
of section 1151 in effect prior to 
October 1, 1997.

4.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (1999).





 

